Title: To George Washington from Major General Nathanael Greene, 26 August 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir
						At the three Pigeons
							August 26th 1780
					
					There has been committed some of the most horrid acts of plunder by some of the Pennsylvania line that has disgracd the American Arms during the War. The instances of plunder and violence is equal to any thing committed by the Hessians. Two soldiers were taken that were out upon the business both of which fired upon the Inhabitants to prevent their coming to give intelligence. I think it would have a good effect to hang one of these fellows in the face of the troops without the form of a tryal. It is absolutely necessary to give a check to this licensious spirit which increases amazingly. The impudence of the Soldiers is intollerable: a party plundered a house yesterday in spight of a number of Officers; and even threat⟨ene⟩d the officers if they offerd to interpose.
					
					It is the opinion of most of the Officers that it is absolutely necessary for the good of the service that one of those fellows should be made an example of; and if your Excellency will give permision I will have one hung up this afternoon where the Army are to march by.
					There is also a deserter taken three quarters of the way over to New York belonging to the 7th Pennsylvania Regiment which the Officers not only of the Regiment but several others wish may be executed in the same way that I propose to execute the other in. Several deserters are gone off yesterday and last Evening.
					The light Infantry have fallen back to this place and I propose to march back to Camp at five oClock this Evening unless collecting the Stock upon Seacaucus should detain us longer.
					The Enemy have made no movement except in their Shipping: a few more transports have fallen down to the watering place and a few hauled off in the Road.
					I wish your Excellencys answer respecting the two culprits as we shall march at five this afternoon. I am with great respect Your Excellencys Most Obedt humble Ser.
					
						N. Greene M.G.
					
					
						N.B. More complaints have this moment come in, of a more shocking nature than those already related.
					
				